Citation Nr: 0943514	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  09-01 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

What evaluation is warranted for postoperative residuals of a 
right wrist surgery, from October 14, 2007?


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from July to October 1998, 
from January to July 2003, and from February 2006 to October 
2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newington, Connecticut, which granted entitlement to service 
connection for postoperative residuals of a right wrist 
surgery and assigned a 10 percent evaluation, effective 
October 14, 2007. 


FINDING OF FACT

Since October 14, 2007, postoperative residuals of a right 
wrist surgery have not been manifested by right wrist 
ankylosis.


CONCLUSION OF LAW

Since October 14, 2007, the criteria for a rating in excess 
of 10 percent for post operative residuals of a right wrist 
surgery have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5214, 5215 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 
38 U.S.C.A. § 5103(a) have been met. 

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording a VA examination.  
He was provided the opportunity to present pertinent evidence 
and testimony.  The RO provided the Veteran with VA 
examination of his right wrist in  December 2008.  From the 
context of the examination report, it appears that the claims 
file was not available for review by the VA examiner during 
the December 2008 examination. The examination report, 
however, reflects that the examiner elicited a medical 
history from the Veteran pertinent to the service-connected 
disorder and that the reported medical history considered by 
the VA examiner was consistent with that contained in the 
claims folder.  Hence, consideration of the current status of 
the Veteran's right wrist disability was made in view of his 
medical history as required by 38 C.F.R. §§ 4.1 and 4.2 
(2008).  Furthermore, there is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's service-connected disorder since he 
was last examined.  In sum, there is no evidence of any VA 
error in notifying or assisting him that reasonably affects 
the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Factual Background and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

Because this is an appeal from an initial grant of service 
connection and originally assigned ratings, separate ratings 
may be assigned for separate time periods that are under 
evaluation.  That is, appellate review must consider the 
applicability of "staged ratings" based upon the facts found 
during the time period in question. Fenderson v. West, 12 
Vet. App. 119 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).

The Veteran argues that he warrants an initial rating in 
excess of 10 percent for a right wrist disability.  The 
Veteran is right-handed.  Right wrist disabilities are rated 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5214 and 5215.  A 
10 percent evaluation is warranted for palmar flexion limited 
in line with the forearm or dorsiflexion less than 15 
degrees.  A 30 percent rating is assigned for favorable 
ankylosis in 20 to 30 degrees of dorsiflexion.

Normal range of motion of the wrist is dorsiflexion to 70 
degrees, palmar flexion to 80 degrees, ulnar deviation to 45 
degrees and radial deviation to 20 degrees.  See 38 C.F.R. § 
4.71, Plate I.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Rating 
factors for a musculoskeletal disorder include functional 
loss due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion, weakened movement, excess fatigability, swelling and 
pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Service treatment records reflect that the Veteran sustained 
an injury to his right wrist.  He underwent surgery in June 
2007 for debridement of a right wrist bone chip.  An August 
2007 medical report revealed that the Veteran still had 
swelling and weakness from the surgery.  Range of motion 
testing revealed that volar flexion was to 55 degrees, 
dorsiflexion was to 60 degrees, radial deviation was to 10 
degrees and ulnar deviation was to 15 degrees.  Grip strength 
on the right was 65 pounds compared to 145 pounds on the 
left.  The examining physician indicated that it would take 
about two years for full recovery.  Subsequent medical 
reports show that the Veteran continued to complain of right 
wrist pain and limited flexibility.

On VA examination in December 2008, the Veteran reported that 
he experiences pain the morning and some mild weakness in the 
right wrist when lifting objects.  He reported that the right 
wrist did not limit him in the performance of his current job 
as a truck mechanic, that he had not had any further follow-
up for his wrist, and that he has not missed any time for his 
job because of it.  He indicated that the wrist has been the 
same since the surgery without any worsening of pain or 
condition of the wrist.  He indicated that the pain resolves 
by the afternoon.  He denied stiffness, swelling, redness, 
heat, and locking of the wrist.  He did report some weakness 
with lifting and fatigability, and a lack of endurance upon 
repetitive twisting type motions.  Apart from not being able 
to change tires or lift heavy parts, the wrist did not impact 
his job.  He denied any flare-ups of the wrist.  

The examiner found no ankylosis.  There was no evidence of 
edema, effusion, instability, weakness, tenderness, heat or 
abnormal movement of the wrist.  Dorsiflexion was to 70 
degrees.  Palmar flexion was to 80 degrees.  Radial deviation 
was to 20 degrees.  Ulnar deviation was to 45 degrees.  Range 
of motion was not limited by pain.  The Veteran did report 
pain on repeated use.  X-rays of the right wrist revealed 
minimal degenerative changes of the radiocarpal joint.  There 
was no acute fracture or dislocation.  

The Veteran does not warrant an initial rating in excess of 
10 percent for his right wrist because that joint has not 
been ankylosed at any time since October 14, 2007. Shortly 
after surgery, the Veteran exhibited reduced range of motion 
of the right wrist; however, dorsiflexion was to 60 degrees.  
Moreover, although the Veteran complained of continued pain 
on VA examination in December 2008, he exhibited a full range 
of motion of the right wrist.  In any event, there is no 
credible objective evidence to show that pain on use or 
during flare-ups results in ankylosis, or additional 
functional limitation to the extent that the wrist disability 
warrants more than a 10 percent disabling at any time since 
the initial grant of service connection.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In light of the X-ray evidence of degenerative changes, the 
Board has considered the application of Diagnostic Code 5003.  
This diagnostic code provides that degenerative arthritis is 
to be rated on the basis of limitation of motion of the 
affected joint under the appropriate diagnostic code for the 
specific joint or joints involved.   Here the appropriate 
Codes are 5214 and 5215.  38 C.F.R. § 4.71a, Diagnostic Code 
5003, 5214, 5215.  

In this case, the Veteran is currently in receipt of a 10 
percent rating for his service-connected residuals of a right 
wrist surgery and Diagnostic Code 5003 provides no basis for 
an increased rating.  In sum, the Veteran's right wrist 
disorder does not warrant a higher initial evaluation.  

The Veteran's disability picture is not so unusual or 
exceptional in nature as to warrant referral of his case to 
the Director or Under Secretary for review for consideration 
of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  
The Veteran's right wrist disability has not resulted in a 
marked interference with employment, or required frequent 
periods of hospitalization.  The current schedular criteria 
also adequately compensates the Veteran for the current 
nature and extent of severity of the disability at issue.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for referral for consideration of 
extraschedular rating.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107.




ORDER

Since October 14, 2007, an evaluation greater than 10 percent 
is not warranted for postoperative residuals of a right wrist 
surgery.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


